Citation Nr: 0109446	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right ring finger fracture,

2.  Entitlement to a compensable rating for residuals of a 
right fifth finger fracture.

3.  Entitlement to a compensable rating for residuals of a 
left thumb fracture.

4.  Entitlement to a compensable rating for residuals of a 
right zygomatic fracture.

5.  Entitlement to a compensable rating for cardiovascular 
disability.

6.  Entitlement to service connection for left ankle 
disability.

7.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978, and from June 1979 to May 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from August 1997 and June 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  Jurisdiction over the case was 
transferred to the RO in Washington, DC in March 1999.  
Jurisdiction over the case was transferred back to the 
Muskogee, Oklahoma RO in August 2000.

The Board notes that the veteran, in a March 1999 statement, 
withdrew his previously submitted request for a hearing 
before a traveling member of the Board.


REMAND

The RO denied the veteran's claims for service connection for 
left ankle disability and tuberculosis on the basis that the 
claims are not well grounded.  During the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board further notes that the RO, on multiple occasions, 
scheduled the veteran for VA examinations of his 
disabilities, but that the veteran repeatedly canceled the 
appointments because he was working outside of the country at 
the time.  In a July 2000 statement, however, the veteran 
indicated that he had relocated to Oklahoma.  The record 
reflects that the veteran was not thereafter rescheduled for 
examination of his disabilities.

The Board also notes that the schedular criteria for 
evaluating cardiovascular disability were amended, effective 
January 12, 1998.  While the record reflects that the June 
1998 Statement of the Case provided the veteran with the new 
schedular criteria pertaining to his cardiovascular 
disability, the RO has not provided the veteran with the 
applicable schedular criteria in effect prior to January 12, 
1998.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the residuals of 
the veteran's right ring finger 
fracture, right fifth finger 
fracture and left thumb fracture, 
and the nature, extent and etiology 
of the veteran's left ankle 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to 
specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

With respect to any left ankle 
disability identified, the 
orthopedic examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that such disability is 
etiologically related to service.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.  

4.  The RO should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected cardiovascular 
disability.  All indicated studies 
should be conducted and the examiner 
is to set forth all findings in 
detail.  The rationale for all 
opinions expressed should be 
explained.  The claims file, 
including a copy of this REMAND, 
must be made available to the 
physician for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims file was made.  
The examination report must be 
typed.

5.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's tuberculosis or any 
residuals thereof.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  With respect to any 
tuberculosis, or residuals thereof, 
identified, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the tuberculosis or 
tuberculosis residuals is 
etiologically related to service.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

6.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the residuals of 
the veteran's zygomatic fracture.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should specifically comment on the 
extent of any disfigurement 
associated with the residuals of the 
zygomatic fracture.  The rationale 
for all opinions expressed should be 
explained.  The claims file, 
including a copy of this REMAND, 
must be made available to the 
physician for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims file was made.  
The examination report must be 
typed.

7.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

8.  The RO should then readjudicate 
the issues on appeal.  In 
readjudicating the claims for 
compensable rating for residuals of 
right ring finger, right fifth 
finger and left thumb fractures, the 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

9.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction the RO should issue a 
Supplemental Statement of the Case, 
which should include, if 
appropriate, the schedular criteria 
for the veteran's cardiovascular 
disability in effect prior to 
January 12, 1998, and provide the 
veteran and his representative with 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


